Title: To Thomas Jefferson from Jones & Howell, 15 July 1805
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Phila 15th July 1805
                  
                  Your favor of the 12th Covering Check on Bank US for 253 33/100 was regularly recd and is to your Credit. We have also delivered the Letter Inclosed to Mr. Stewart, and shall at any future time most cheerfully attend to any thing of the kind you may please to request. 
                  We are respectfully Your Friends
                  
                     Jones & Howell 
                     
                  
               